Case 4:21-cv-00694-ALM-KPJ Document 8-2 Filed 09/07/21 Page 1 of 2 PagelD #: 456

Case 4:20-cv-00896-ALM-KPJ Document 20-3 Filed 12/28/20 Page 1 of 2 PagelD #: 168

—

Exhibit B

So CO ~TI DA NH FB W Lp

— ee
at

 

8 YP BP YP Re NY NY BY Ye ew ew ee LD OL OL
~~ DN WA Bw DH FF SG we ARF AE DD

 

bo
oo

5]

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-2 Filed 09/07/21 Page 2 of 2 PagelD #: 457

Case 4:20-cv-00896-ALM-KPJ Document 20-3 Filed 12/28/20 Page 2 of 2 PagelD #: 169

a
1
2 . ‘Header
3
4
5
6 Hi Michael,
7 We found that DC Chronicle News didn’t follow our Community
g Standards. It's against our standards to mislead people or Facebook by
things like:
9
« Misrepresenting your Page's identity or purpose
10 « Using multiple Facebook accounts or sharing accounts between
1] multiple people
+ Creating new accounts or taking other actions to avoid
12 restrictions on posting, commenting or sharing too much
13 « Making it difficult to know your content's origin or making your
14 content seem more popular than it is
15 We may unpublish, restrict or reduce the distribution of your Page if it
goes against these or any of our other Community Standards again,
16 These standards are in place to help keep Facebook safe for everyone.
7 View Community Standards
18
Thanks,
19 The Facebook Team
20
21
22
23 syoogt set: michael. moates@thenarrativelimes.org
24 . .Aeader
25 Facebook. Meri Conacnunm, Support. 7 Facebook ! oy fo aie ah oA EG"
26
27
28
$2

 

 

 

 

 

 
